Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
In the amendment dated 15 March 2021, the following has occurred: Claims 1, 2, 10, 12-17, and 19 have been amended; Claims 6 and 7 have been cancelled. 
Claims 1-5 and 8-20 are pending.

Priority
This application does not claim priority to any other patent document and is thus afforded a priority date corresponding to the filing date of 12 October 2017.

Claim Objections
Claim 1 recites “determining…one or more types of order available….” The Examiner believes the claim should recite: “determining…one or more types of orders available….” Appropriate correction is required.
Claim 19 is objected to for having an improper status identifier. The claim is labeled “Currently Amended” but no amendments are present.



Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because following figure(s) contain text that is smaller than the permissible limit of 1/8”: 
Fig. 4-6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 12, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a system or method for entering patient orders.
The limitations of:
Claim 1
receiving a diagnosis; determining a type of order for the diagnosis by mapping each of a plurality of diagnoses to one or more types of orders available for entry; submitting orders and automatically entering an order corresponding to the type of order determined for the diagnosis, wherein the order and diagnosis are separately performed

Claim 12
obtaining a first diagnosis and a diagnosis code corresponding with stored diagnosis codes; querying the stored diagnosis codes; identifying a first mapping for the first diagnosis; identifying a type of order from the first mapping; generating an order based on the type of order; entering the order, wherein the order and diagnosis are separately performed; responsive to receiving a command, submitting the order for fulfilment of the order

Claim 16
receiving a diagnosis entered for a patient; determining a globally unique diagnosis code for the diagnosis; accessing a mappings of diagnoses to types of orders, the data store being keyed by globally unique diagnosis codes; identifying a first mapping for the diagnosis using the globally unique diagnosis code for the diagnosis and determining a type of order for the diagnosis from the first mapping; launching an order placement, wherein the order and diagnosis are separately performed; automatically entering an order for the patient, the order corresponding to the type of order determined for the diagnosis
The limitations of Claim 12, as drafted, is a process that, under the broadest reasonable interpretation, fully encompasses a method of organizing human activity (i.e., managing personal behavior including following rules or instructions). The claim is not confined to any particular technological environment and the amounts to managing personal behavior or interaction between people. The limitation of Claims 1 and 16 is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a system implemented by one or more computer storage media storing computer-useable instructions implemented on one or more computing devices, the claimed invention amounts to managing personal behavior or interaction between people. 
For example, but for the one or more computer storage media storing computer-useable instructions implemented on one or more computing devices (of Claim 1 and 16), these claims encompasses a user submitting an order for a patient. If a claim limitation, under its broadest reasonable interpretation, covers managing personal 
This judicial exception is not integrated into a practical application. In particular, the additional elements of (1) one or more computer storage media storing computer-useable instructions implemented on one or more computing devices, (2) a first user interface provided by a first application, (3) a data store / a mappings data store, and (4) a second user interface for patient care applications that implements the identified abstract idea. The noted additional elements are not exclusively defined by the applicant [see, e.g., Specification Para. 0020, 0039, 0040] and are recited at a high-level of generality (i.e., a generic storage media, interfaces, and data storage elements performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of (1)-(4) noted above to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).

Claims 2-11, 13-15, and 17-20 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible. Claim(s) 2, 13 merely describe(s) the diagnosis code and/or the type of application. Claim(s) 3 merely describe(s) determining and identifying additional data. Claim(s) 4 merely describe(s) the type of diagnosis code and how the code is used. Claim(s) 5 merely describe(s) receiving additional data. Claim(s) 5 further include(s) the additional element(s) of one or more user interfaces; these user interfaces fail to provide a practical application or significantly more for the same reasons described with respect to the independent claim(s). Claim(s) 8 merely describe(s) how data is retrieved. Claim(s) 9 merely describe(s) from where data is retrieved. Claim(s) 9 further include(s) the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 8-11are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “automatically entering, into the second user interface via the order application, an order corresponding to the type of order determined for the diagnosis.” The claim is indefinite because it is unclear how this step can occur. As is now recited in the claim, the order application and the patient care application are separate from one another. The order application was never recited to access or receive the type of order. Thus it is unclear how the entering of an order can occur “via the order application.” This amounts to a gap in the steps rendering the claim indefinite. The Examiner suggests reciting “automatically entering, into the second user interface of the order application,” which appears to be consistent with the Specification at Para. 0015 and is how the claim will be interpreted.
By virtue of their dependence from Claim 1, this basis of rejection also applies to dependent Claims 2-5 and 8-11.
Claim 3 recites “wherein determining the type of order for the diagnosis from the data store comprises: determining a diagnosis code for the diagnosis; identifying a first mapping for the diagnosis in the data store using the diagnosis code for the diagnosis; and identifying the type of order for the diagnosis from the first mapping.” The claim is indefinite because it is unclear whether the recited steps are replace the steps of claim 1 or further augment them. In the “determining” step of claim 1 “one or more types of order [sic, orders]” are determined from a data mapping, thus at least one type of order is determined. Claim 3 then identifies “the type of order” from a different mapping. Is this the same “type of order” that was previously determined or is it a different one? Further, if a type of order is already determined, why does it need to be identified again in a different mapping? And, is it the same type of order already identified?
By virtue of their dependence from Claim 3, this basis of rejection also applies to dependent Claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 10, and 11 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Sanger et al. (U.S. Pre-Grant Patent Publication No. 2009/0018862) in view of Applicant Admitted Prior Art (hereinafter “AAPA”).

REGARDING CLAIM 1
Sanger teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations [Para. 0032, Claim 1] comprising:
receiving a diagnosis via a first user interface provided by a patient care application; [Para. 0026, 0028 teaches that one or more diagnoses are received by a displayed page (first user interface) of an order system (a patient care application, the Examiner noting that “patient care application” is a non-functional label).]
determining a type of order for the diagnosis from a data store mapping each of a plurality of diagnoses to one or more types of orders available for entry to an electronic order management system; [Para. 0027 teaches selecting a list of orders (inclusive of a type of order) that correspond to the one or more diagnoses. Para. 0030, 0031 teaches that the treatments (i.e., orders, see Para. 0003) are stored in a database and are organized by diagnosis (interpreted as mapping treatment orders to diagnoses). Fig. 17, Para. 0008, 0196, 0201 teaches that order sets include laboratory studies, diagnostic studies, or medications (types of orders).]
launching […] a second user interface for submitting orders to the electronic order management system, […]; and [Para. 0027, 0028 teaches that selected orders corresponding to the selected diagnoses are presented in a “next display” page (a second user interface). This is interpreted as launching. The Examiner notes that “for submitting…” is an intended use of the second interface.]
automatically entering, into the second user interface […], an order corresponding to the type of order determined for the diagnosis. [Para. 0027, 0028 teaches that the diagnosis-specific selected orders (inclusive of an order) are presented in the “next display” page (a second user interface). Para. 0028 alternately teaches that the orders selected by the user from the diagnosis-specific orders are transmitted, which is interpreted to occur automatically.]
Sanger may not explicitly teach
, by an order application,
wherein the order application is an application that is separate from the patient care application;
via the order application
AAPA at Para. 0014 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to open and enter an order in an order application that is separate from a patient care application 
, by an order application, [AAPA teaches an order application (interpreted to implement the next display page of Sanger).]
wherein the order application is an application that is separate from the patient care application; [AAPA at Para. 0014 teaches that the order application is separate from a patient care application.]
via the order application [AAPA at Para. 0014 teach entry of an order (the order of the next display page of Sanger) into the order application.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the order entry utilizing patient diagnosis information system of Sanger to open and enter an order in an order application that is separate from a patient care application as taught by AAPA, with the motivation of providing more efficient patient care (see Stanger at Para. 0003).
	The Examiner notes that the Applicant described the substance of Para. 0014 as referring to deficiencies in prior art systems in their 101 arguments. Thus the subject matter of Para. 0014 is AAPA.
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). AAPA, however, has been cited to evidence that such features are old and well-known.

REGARDING CLAIM 2
Sanger/AAPA teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claim 1. Sanger/AAPA further teaches
wherein the patient care application is an emergency care application. [Para. 0026, 0028 teaches an order system (an emergency care application, which is undefined by the Applicant and is also a non-functional label).]
The Examiner notes that this limitation merely relabels the application with a non-functional label.



REGARDING CLAIM 5
Sanger/AAPA teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claim 1. Sanger/AAPA further teaches
wherein the second user interface is launched in response to receiving the diagnosis in the first user interface. [Para. 0027, 0028 teaches that selected orders corresponding to the selected diagnoses are presented in a “next display” page (a second user interface) upon entry of the diagnosis in the previous displayed page. This is interpreted as launching.]

REGARDING CLAIM 10
Sanger/AAPA teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claim 1. Sanger/AAPA further teaches
wherein multiple types of orders are determined for the diagnosis from the data store, and [Sanger at Para. 0026, 0028 teaches that a user is presented with a list of orders for the one or more diagnoses. Sanger at Fig. 17, Para. 0008, 0196, 0201 teaches that order sets include laboratory studies, diagnostic studies, or medications (types of orders).]
wherein an order is entered into the second user interface for each of the multiple types of orders. [Sanger at Para. 0027, 0028 teaches that the diagnosis-specific selected orders (inclusive of an order) are presented in the “next display” page (a second user interface). Sanger at Fig. 17, Para. 0008, 0196, 0201 teaches that order sets may include laboratory studies, diagnosis studies, or medications depending upon the medical requirement.]
Alternatively, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine selected orders of Sanger with the order categories of Sanger since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rationale A). It can be seen that each element claimed is present in Sanger. Selecting one or more orders from each category (see Sanger at Fig. 17, Para. 0008, 0196, 0201) as part of the order does not change or affect the normal diagnosis treatment ordering system of Sanger (see Sanger at Para. 0026-0028). Creating an order set would be performed the same way even with the addition of an order from each category. Since the functionalities of the elements in Sanger do not interfere with each other, the results of the combination would be predictable.

REGARDING CLAIM 11
Sanger/AAPA teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claim 1. Sanger/AAPA further teaches
wherein the operations further comprise:
receiving, via the second user interface, a selection to submit the order; and [Sanger at Para. 0028 alternately teaches that the orders selected by the user from the diagnosis-specific orders are transmitted, which is interpreted to occur automatically.]
in response to the selection, submitting the order [Sanger at Para. 0028 teaches that the completed and approved orders are electronically transmitted (interpreted as submitting).] to the electronic order management system for processing. [AAPA at Spec. Para. 0002 teaches submission of an order (the transmitted order of Sanger) to an order management system for processing.]


Claim(s) 3, 4, 12-17, and 20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Sanger et al. (U.S. Pre-Grant Patent Publication No. 2009/0018862) in view of Applicant Admitted Prior Art (hereinafter “AAPA”) in view of Pollard et al. (U.S. Pre-Grant Patent Publication No. 2002/0147616).

REGARDING CLAIM 3
Sanger/AAPA teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claim 1. Sanger/AAPA may not explicitly teach
wherein determining the type of order for the diagnosis from the data store comprises: 
determining a diagnosis code for the diagnosis; 
identifying a first mapping for the diagnosis in the data store using the diagnosis code for the diagnosis; and 
identifying the type of order for the diagnosis from the first mapping. 
Pollard at Para. 0042, 0053, 0057 teaches that it was old and well-known in the art of computerized healthcare, at the time of file, to determine an ICD code from a patient condition, list CPT codes based on the ICD code, and receive a selection of a diagnostic test represented by the CPT codes
wherein determining the type of order for the diagnosis from the data store comprises: 
determining a diagnosis code for the diagnosis; [Pollard at Para. 0053 teaches that an ICD-9-CM code is picked (determined) for patient condition (i.e., diagnosis).]
identifying a first mapping for the diagnosis in the data store using the diagnosis code for the diagnosis; and [Pollard at Para. 0053 teaches CPT codes (a first mapping) for procedures (i.e., orders) corresponding to the ICD code identified. Pollard at Para. 0042, 0053 teaches that this occurs via software, which is interpreted to include a data store (the database of Sanger).]
identifying the type of order for the diagnosis from the first mapping. [Pollard at Para. 0053, 0057 teaches that a lab panel (the type of order, the order of Sanger) is then identified.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the order entry utilizing patient diagnosis information system of Sanger having the opening and entry of an order in an order application that is separate from a patient care application of AAPA to determine an ICD code from a patient condition, list CPT codes based on the ICD code, and receive a selection of a diagnostic test represented by the CPT codes as taught by Pollard, with the motivation of reducing training and tediousness of current systems (see Pollard at Para. 0034). 
To the extent that the cited portions of Pollard may be manually performed by a user, the claimed features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Pollard. It is well settled that providing a mechanical or automatic means to replace a manual activity does not constitute an “invention.” See In re Venner, 120 USPQ 192. 

REGARDING CLAIM 4
Sanger/AAPA/Pollard teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations 
wherein the diagnosis code is a globally unique diagnosis code, and [Pollard at Para. 0043, 0044, 0057, etc. teaches that each diagnosis code is an ICD code (a globally unique diagnosis code, which is undefined by the Applicant.]
wherein the data store is keyed by globally unique diagnosis codes for the plurality of diagnoses. [Sanger at Para. 0031 teaches that the treatments (orders, see Para. 0003) are stored in a database and are organized by diagnosis (interpreted as mapping treatment orders to diagnoses). Pollard at Para. 0043, 0044, 0057, etc. teaches that the diagnosis is in the form of an ICD code.]
It would be obvious to substitute the ICD code of Pollard for the textual diagnosis of Sanger for the reasons noted with respect to claim 3.

REGARDING CLAIM 12
Sanger teaches the claimed method of integrating patient care applications with an order application for automatically entering orders for processing by an electronic order management system, the method comprising:
obtaining a first diagnosis entered via a first user interface provided by a patient care application […]; [Para. 0026, 0028 teaches that one or more diagnoses are received (and thus obtained) by a displayed page (first user interface) of an order system (a patient care application, the Examiner noting that “patient care application” is a non-functional label).]
querying the mapping data store […]; [Para. 0030, 0031 teaches that a database is accessed to determine information (querying).] 
based at least in part on the querying, identifying a first mapping for the first diagnosis; [Para. 0027 teaches selecting a list of orders that correspond to the one or more received diagnoses. Para. 0030, 0031 teaches that the treatments (i.e., orders, see Para. 0003) are stored in a database and are organized by diagnosis (interpreted as mapping a data store). Fig. 17, Para. 0008, 0196, 0201 teaches that order sets include laboratory studies, diagnostic studies, or medications (types of orders).]
identifying a type of order from the first mapping; [Para. 0027, 0028, 0030, 0031 teaches that selected orders corresponding to the selected diagnoses are identified.]
generating an order based on the type of order; [Para. 0028 teaches that an order is created.]
entering the order into an order entry via a second user interface […] and; [Para. 0027, 0028 teaches that the diagnosis-specific selected orders (inclusive of an order) are presented in the “next display” page (a second user interface). Para. 0028 alternately teaches that the orders selected by the user from the diagnosis-specific orders are transmitted, which is interpreted to occur automatically.]
responsive to receiving a command, submitting the order to the electronic order management system for fulfilment of the order. [Para. 0028, 0052, 0197 teaches that the order is finalized and transmitted (submitted) based on selection (a command).]
Sanger may not explicitly teach
provided by an ordering application, 
wherein the ordering application is an application that is separate from the patient care application; and 
AAPA at Para. 0014 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to open and enter an order in an order application that is separate from a patient care application 
provided by an ordering application, [AAPA teaches an order application (interpreted to implement the next display page of Sanger).]
wherein the ordering application is an application that is separate from the patient care application; and [AAPA at Para. 0014 teaches that the order application is separate from a patient care application.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the order entry utilizing patient diagnosis information system of Sanger to open and enter an order in an order application that is separate from a patient care application as taught by AAPA, with the motivation of providing more efficient patient care (see Stanger at Para. 0003).

Alternatively, the Examiner notes that a claim may be rendered obvious where the limiting function is that of separating a prior-known element. In this case, the limiting function is that of splitting prior-known element and or its functionality into discrete elements: (a) a patient care application and (b) an order application. As such, this claim would additionally have been prima facie obvious to one of ordinary skill in the art at the time of the invention. MPEP 2144.04, see also In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). AAPA, however, has been cited to evidence that such features are old and well-known.
Sanger/AAPA may not explicitly teach
and a diagnosis code corresponding with diagnosis codes used by a mapping data store;
based on the diagnosis code;
Pollard at Para. 0042, 0053, 0057 teaches that it was old and well-known in the art of computerized healthcare, at the time of file, to determine an ICD code from a patient condition, list CPT codes based on the ICD code, and receive a selection of a diagnostic test represented by the CPT codes
and a diagnosis code corresponding with diagnosis codes used by a mapping data store; [Pollard at Para. 0053 teaches that an ICD-9-CM code is picked (determined) for patient condition (i.e., diagnosis). Pollard at Para. 0053 teaches CPT codes (a first mapping) for procedures (i.e., orders) corresponding to the ICD code identified. Pollard at Para. 0042, 0053 teaches that this occurs via software, which is interpreted to include a data store (the database of Sanger).]
based on the diagnosis code; [Pollard at Para. 0053, 0057 teaches that a lab panel (the type of order, the order of Sanger) is then identified.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the order entry utilizing patient diagnosis information system of Sanger having the opening and entry of an order in an order application that is separate from a patient care application of AAPA to determine an ICD code from a patient condition, list CPT codes based on the ICD code, and receive a selection of a diagnostic test represented by the CPT codes as taught by Pollard, with the motivation of reducing training and tediousness of current systems (see Pollard at Para. 0034). 
To the extent that the cited portions of Pollard may be manually performed by a user, the claimed features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Pollard. It is well settled that providing a mechanical or automatic means to replace a manual activity does not constitute an “invention.” See In re Venner, 120 USPQ 192. 

REGARDING CLAIM 13
Sanger/AAPA/Pollard teaches the claimed method of integrating patient care applications with an order application for automatically entering orders for processing by an electronic order management system of Claim 12. Sanger/AAPA/Pollard may not explicitly teach
wherein the diagnosis code comprises an identifier that is unique for the patient care application and the ordering application. [Pollard at Para. 0053 teaches an ICD code (an identifier that is unique). The Examiner notes that there is absolutely no disclosure as to what the “unique” code this claim recites must or must not entail (“unique” how?).]

REGARDING CLAIM 14
Sanger/AAPA/Pollard teaches the claimed method of integrating patient care applications with an order application for automatically entering orders for processing by an electronic order management system of Claim 12. Sanger/AAPA/Pollard further teaches
wherein obtaining the first diagnosis comprises receiving text associated with the diagnosis code, and [Sanger at Para. 0026-0028 teaches receiving a textual description of the diagnosis. Pollard at Para. 0053 teaches that an entered patient condition (the diagnosis of Sanger) is used to determine an ICD code, thus the ICD code is associated with the patient condition.]
wherein the diagnosis code is determined based on the text. [Pollard at Para. 0053 teaches that an entered patient condition (the diagnosis of Sanger) is used to determine an ICD code, thus the ICD code is determined based on the patient condition (the textual description of the diagnosis of Sanger).]

REGARDING CLAIM 15
Sanger/AAPA/Pollard teaches the claimed method of integrating patient care applications with an order application for automatically entering orders for processing by an electronic order management system of Claim 12. Sanger/AAPA/Pollard further teaches
wherein querying the mapping data store comprises text-based querying. [Sanger at Para. 0026-0028, 0031, 0051 teaches that the database is searched using the textually-entered diagnosis to determine the order.]
Alternatively or in addition, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to modify the teaching of Sanger/AAPA/Pollard to teach that the search is text-based given the finite number of possible ways to search a database (KSR rationale E). It would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick the text-based searching and incorporate it into the system of Sanger/AAPA/Pollard since there are a finite number of identified, predictable potential solutions (i.e., types of ways a database can be searched) to the recognized need (searching a database for an order based on a diagnosis/diagnosis code) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).

REGARDING CLAIM(S) 16
Claim(s) 16 is/are analogous to Claim(s) 12, thus Claim(s) 16 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 12.

REGARDING CLAIM 17
Sanger/AAPA/Pollard teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claim 16. Sanger/AAPA/Pollard further teaches
a third user interface provided by a second patient care application [Pollard at Fig. 5, Para. 0051 teaches a user interface (a third user interface) that is part of an application (a second patient care application).]
Sanger/AAPA/Pollard may not explicitly teach
receiving, via a […] user interface provided by a […] patient care application, a second diagnosis entered for the patient;
determining a globally unique diagnosis code for the second diagnosis;
identifying a second mapping for the second diagnosis in the data store using the globally unique diagnosis code for the second diagnosis and determining a second type of order for the second diagnosis from the second mapping;
upon launching the order application, automatically entering a second order for the patient into the order application via the second user interface, the second order corresponding to the second type of order.
However, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Sanger/AAPA/Pollard based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Sanger/AAPA/Pollard teaches the functionality of Claim 16 (see citations above). The performance of the same functionality of Claim 16 for a different diagnosis (a second diagnosis) produces no new and unexpected result which would result in patentable significance over the teaching of Sanger/AAPA/Pollard; the application of the functionality of Sanger/AAPA/Pollard to a different entered diagnosis does not change how the claim effects the formulation of a treatment order. As such, the recited features would have been obvious.

REGARDING CLAIM 20
Sanger/Pollard teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claim 16. Sanger/Pollard further teaches
wherein the order application is launched in response to receiving the diagnosis in the first user interface of the patient care application. [Sanger at Para. 0027, 0028 teaches that selected orders corresponding to the selected diagnoses are presented in a “next display” page (a second user interface). This is interpreted as launching.]

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Sanger et al. (U.S. Pre-Grant Patent Publication No. 2009/0018862) in view of Applicant Admitted Prior Art (hereinafter “AAPA”) in view of Fors et al. (U.S. Pre-Grant Patent Publication No. 2007/0168223).

REGARDING CLAIM 8
Sanger/AAPA teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claim 1. Sanger/AAPA may not explicitly teach
wherein entering the order comprises retrieving patient data for a patient and generating the order based on the retrieved patient data. 
Fors at Para. 0028, 0051 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to use patient information to complete an order entry
wherein entering the order comprises retrieving patient data for a patient and generating the order based on the retrieved patient data. [Fors at Para. 0028, 0051 teaches using (thus retrieving) patient information to complete an order entry.]
prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the order entry utilizing patient diagnosis information system of Sanger having the opening and entry of an order in an order application that is separate from a patient care application of AAPA to use patient information to complete an order entry as taught by Fors, with the motivation of improving interconnectivity and flexibility in patient order entry (see Fors at Para. 0010).

REGARDING CLAIM 9
Sanger/AAPA/Fors teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claims 1 and 8. Sanger/AAPA/Fors further teaches
wherein the patient data is retrieved from an electronic medical record for the patient stored separately from the patient care application. [Fors at Para. 0028, 0051 teaches that the patient information is from a patient record (an EMR).]

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Sanger et al. (U.S. Pre-Grant Patent Publication No. 2009/0018862) in view of Applicant Admitted Prior Art (hereinafter “AAPA”) in view of Pollard et al. (U.S. Pre-Grant Patent Publication No. 2002/0147616) in view of Fors et al. (U.S. Pre-Grant Patent Publication No. 2007/0168223).

REGARDING CLAIM 18
Sanger/AAPA/Pollard teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claim 16. Sanger/AAPA/Pollard may not explicitly teach
wherein entering the order for the patient comprises retrieving patient data for the patient and generating the order based on the retrieved patient data.
Fors at Para. 0028, 0051 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to use patient information to complete an order entry
wherein entering the order for the patient comprises retrieving patient data for the patient and generating the order based on the retrieved patient data. [Fors at Para. 0028, 0051 teaches using (thus retrieving) patient information to complete an order entry.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of healthcare, at the time of filing, to modify the order entry utilizing patient diagnosis information system of Sanger having the opening and entry of an order in an order application that is separate from a patient care application of AAPA having the determination of an ICD code from a patient condition, listing of CPT codes based on the ICD code, and receipt of a selection of a diagnostic test represented by the CPT codes of Pollard to use patient information to complete an order entry as taught by Fors, 

REGARDING CLAIM 19
Sanger/Pollard teaches the claimed one or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations of Claim 16. Sanger/Pollard further teaches
wherein the operations further comprise:
receiving, via the second user interface, a selection to place the order; and [Sanger at Para. 0028 alternately teaches that the orders selected by the user from the diagnosis-specific orders are transmitted, which is interpreted to occur automatically.]
in response to the selection, placing the order [Sanger at Para. 0028 teaches that the completed and approved orders are electronically transmitted (interpreted as placing an order).] in an ordering system. [AAPA at Para. 0014 teaches that the order is placed via an order application.]

Response to Arguments
Drawings
Regarding the drawing objection(s), the Applicant has not submitted replacement drawings. As such, the objection is maintained.

Claim Objections
Regarding the objection(s) to Claims 12, the Applicant has amended the claims to overcome the basis/bases of objection.

Rejection under 35 U.S.C. § 101
Regarding the rejection of Claims 1-20, the Applicant has cancelled Claim 6 and 7 rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons. Applicant argues:
Similarly [to Claim 19 in examples 1-36], the present claims overcome the problem in prior systems that is rooted in technology. Specifically, the specification at [0014] provides deficiencies in the prior systems include no way to automatically enter an order into a user interface of an order application. Additionally, deficiencies in the prior systems include errors that are introduced by a physician moving from the user interface of one application to the user interface of another application.
The Examiner respectfully disagrees. The argued problem of entering information into disparate forms was not a problem caused by the computer; this problem existed well-prior to the advent of the computer in the form of different paper forms. Put another way, the computer did not cause the alleged problem, it merely continued a pre-computer problem. Further, introduction of errors is not a technical problem. At best, it is a 
	 
Rejection under 35 U.S.C. § 112
Regarding the written description rejection of Claims 12, the Applicant has amended the claims to overcome the basis of rejection.
Regarding the indefiniteness rejection of Claims 16 and 17, the Applicant has amended the claims to overcome the basis of rejection.

Rejection under 35 U.S.C. § 102/103
Regarding the rejection of Claims 1-20, the Applicant has cancelled Claim 6 and 7 rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment or are not persuasive. Specifically regarding Claim 16, Applicant argues: 
The Office uses Pollard at [0043], [0044], and [0057] to teach these features. Here, Pollard discusses a physician entering procedure code or diagnosis code for a specialty and downloading the code so that the healthcare provider can authorize the codes. A healthcare working authorizing codes does not teach "determining a globally unique diagnosis code for the diagnosis" and "identifying a first mapping for the diagnosis in the data store using the globally unique diagnosis code for the diagnosis and determining a type of order for the diagnosis from the first mapping." 

	The Examiner takes this opportunity to note that the as-claimed invention does not exclusively recite that the order application receives the order from the patient care application electronically (i.e., app to app). The recitation of “automatically” in Claims 1 and 16 does not negate user involvement; people automatically do things (the Examiner automatically starts his car when he drives somewhere). Claim 12 does not even recite that the order entry is automatic meaning that AAPA at Para. 0014 likely reads on this feature. The Applicant may wish to expand upon this functionality in their response to this Office Action (within the confines of the Specification, of course).
	
	
Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Hanov et al. (U.S. Pre-Grant Patent Publication No. 2011/0173029) which discloses a system for ordering reoccurring orders based on a treatment period.
Habboush et al. (U.S. Pre-Grant Patent Publication No. 2013/0246098) which discloses a system for determining a clinician’s intent to order based on facts extracted from a narration.
Randazzo et al. (U.S. Pre-Grant Patent Publication No. 2007/0083805) which discloses a system for customizing an order entry form using various rules and/or defaults.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626